RENDLEN, Judge,
dissenting.
I respectfully dissent. Relators gathered signatures on petitions submitted to respondent’s office seeking to place a proposed constitutional amendment on the ballot at the November 4, 1980 General Election. Respondent, Secretary of State, testified that he assembled members of his staff and opened his office July the 4th to permit filing of the petitions on the last possible day,1 so relators, “could get the publicity attached thereto.”2
During the routine certification process that followed, respondent, on September 2, accepted affidavits of 1,178 persons in the Sixth Congressional District requesting withdrawal of their names from relators’ petition. It should be emphasized that this occurred prior to completion of the certification process. With no Missouri statutory or decisional authority available for guidance, the majority holds: (1) withdrawal affidavits are permissible as a means of removing one’s name as a subscriber to initiative petitions, but (2) the affidavits here may not be considered by respondent because they were filed after July 4, 1980. While I concur with the first of these holdings, inequities flowing from the second are immediately apparent. By restricting the right of withdrawal to the final date for filing petitions, relators or any group sponsoring an initiative drive are permitted to effectively foreclose a meaningful effort of those in doubt as to their views or who become convinced they were mistaken in signing, to withdraw their endorsement of the proposal under consideration. The chilling of any withdrawal effort is readily accomplished by the simple tactic employed by relator here, i. e., the petitions are held back until the deadline for filing. It is unrealistic to assume that signators in any substantial number would prepare and file withdrawal affidavits prior to July 4, 1980, for removal of their names from petitions not yet filed. The plain realities are that it requires an extensive plan and the concerted effort of many persons to successfully execute an initiative drive or a signators’ withdrawal effort. Further, we should be mindful that the initiative process, which circumvents the regular legislative function of our elected representatives, permits direct legislation as well as constitutional change through a method lacking the usual checks and balances found in our bicameral legislative system. Permitting withdrawal subsequent to the filing of initiative petitions provides such a check by allowing adversary forces to play an effective role in the initiative process.
For these reasons and to more equitably balance the rights between opposing forces in such contests, I would allow a reasonable period (of at least 60 days), following the filing of any initiative petition in the Office of the Secretary of State, for filing withdrawal affidavits by disapproving signa-*950tors.3 This would encourage those invoking the initiative process to promptly file (instead of holding until the eleventh hour) petitions bearing signatures of voters as they are collected from the various districts to allow themselves opportunity to gather additional endorsements if withdrawal affidavits are filed.
Further, it should be noted that amicus curiae, the “Sixth District Committee for Reasonable Taxation, Inc.,” petitioned to intervene alleging that the interest of those signators and other taxpayers who oppose certification “may not be adequately represented by the existing parties, namely by respondent Kirkpatrick” in this mandamus proceeding. In addition to making the alternative writ in part, permanent, the majority denied amicus permission to intervene. Supportive of its petition, the proposed i'ntervenor filed its brief alleging, as a basis for denial of certification, that the “proposed amendment is substantively defective,” in that (1) “the amendment contains more than one separate subject,” (2) “the amendment would place a legislative act in the constitution,” and (3) the petition “fails to set out all cognate inconsistent constitutional provisions being changed.” A similar issue suggests itself from the fact that approximately 30% of the face of the petition bearing the voters’ signatures is devoted to political argument, though such petitions are required by statute to meet a prescribed standard as to form. § 126.031, RSMo 1978.
In this original mandamus proceeding, it would not only have been within our authority to have allowed intervention, but it would have served the public interest in that substantive questions concerning the proposal’s validity could have been resolved. In my view this Court, in the interest of justice and economy of judicial time, should have entertained questions raised by inter-venor which impinge upon, though tangentially, the principal matter contested between relator and respondent. Support for this position is found in State ex rel. Wagner v. Fields, 263 S.W. 853 (Mo.App.1924), a mandamus proceeding brought by individuals to compel certain governmental actions by the mayor and board of aldermen of a city. The court upon determining that relator’s petition failed to specify with the requisite precision certain details concerning the action sought, 1. c. 858, aptly stated,
It will not do to say that this feature cannot be considered because no mention thereof is made in respondents’ return. For the court is not bound to take the case as presented, but may consider respondents’ rights, the interest of third persons, and other matters in determining whether the writ shall go.
To like effect, this Court recognizing its broad discretion when mandamus is sought, stated in State ex rel. Jacobsmeyer v. Thatcher, 92 S.W.2d 640, 643 (Mo. banc 1936),
even though a clear legal right has been established, the court must look to the large public interest concerned and should act in view of all existing facts and with due regard to the consequences which might result. This is true especially where, as here, the writ, if granted, would affect others not party to the suit, and where questions of grave importance are involved, or where the result might bring about confusion and disorder, or be unreasonable or injurious to the public; and in such cases the court should deny the writ, irrespective of the question of clear legal right of relator.
Clearly it was within our authority to have entertained intervenor’s claims, and I would not have left such questions hanging when an interested organization was before this Court as amicus, asking permission to intervene. For these reasons, I respectfully dissent.

. Mo.Const., Art. Ill, § 50, requires filing of initiative petitions “not less than 4 months before the election.”


. Testimony of James Kirkpatrick, Secretary of State, taken in the evidentiary hearing before the Court on September 16, 1980.


. As noted above, there is no specific statutory authority prescribing the final date for withdrawal of a subscriber’s endorsement. However, the General Assembly has enacted S.B. No. 658 (codified as § 116.110, RSMo), effective January 1, 1981, to control such cases in the future. The legislature, recognizing the need for a reasonable opportunity to withdraw, has placed the deadline for filing withdrawal affidavits at the time when the certification process has been completed.